Title: John Adams to Abigail Adams, 26 January 1796
From: Adams, John
To: Adams, Abigail


          
            Philadelphia January 26. 1796
          
          Yesterday I came to Senate as usual on a monday morning pleasing my Imagination and my heart with the hope and Expectation of a Letter from—my dearest Friend. No Letter for The Vice President Says Mathers!
          All Day in bad humour—dirty Weather—wet walking—nothing good—nothing right.
          
          The poor Post Offices did not escape—it was some blunder—some carlessness of theirs—in Philadelphia—New York or Boston
          Or Perhaps Mam is Sick—Oh dear! Rhumatisms—Oh dear! Fever & Ague! Thus peevishly fretfully and unphilosophically was Yesterday passed. Yet to devert it I read a Number of Books in Cowpers Homer and Smoaked I know not how many Segars.
          I have had the Agreable Society of Josiah Quincy & Martin Lincoln, to assist in consoling me a little of late.
          There is absolutely nothing to write public nor private but such as the above— Adieu
          
            J. A
          
        